DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2022 has been entered.

Response to Arguments
Applicant’s remarks on pp. 8-9 with respect to the first drawings objection have been fully considered but they are not persuasive.  Applicant’s labeling of Fig. 1 on p. 9 is inconsistent with art-accepted phrasing regarding the designations proximal and distal.  As pointed out with evidence on p. 15 of the prior Office Action, each of Solar et al. ‘140 and Dixon et al. ‘271, previously made of record, establish the art-accepted referencing of each of the proximal and distal regions for medical implements and, more specifically, for fixation screws.  The threaded end of an interventional screw is in fact the distal portion, as annotated on p. 2 of the prior Office Action.  Applicant’s usage in labeling and claiming is contrary to the art-accepted meaning of distal in the context of the device claimed and one skilled reading the claim would be misled as to what is intended.  See In re Hill, 161 F.2d 367 (C.C.P.A. 1947), which states that “[w]hile applicant may be his or her own lexicographer, a term in a claim may not be given a meaning repugnant to the usual meaning of that term.”  Applicant is therefore not at liberty to refer to “these directional words in the opposite manner,” which applicant asserts is being done on p. 8 of the reply. 
There is no “confusion surrounding proximal and distal ends,” contrary to applicant’s remarks on p. 9.  These definitions are long established in the art of medical instruments.  The objection to the drawings and other associated issues is not overcome by applicant’s assertions to attempt to redefine the distal end, in view of precedent established by In re Hill.  The associated objections and/or rejections must necessarily be maintained.
With respect to the second drawings objection discussed on p. 9 of the reply, applicant’s clarifying amendments to the claims are effective to withdraw this objection.
Applicant’s remarks with respect to the third drawings objection discussed on p. 9 of the reply have been fully considered but they are not persuasive.  Applicant submits that Fig. 1 shows the transducer being located “interiorly of the skull” and alleges that “the transducer is shown entering a side of the fiducial” (remarks, p. 9).  First, the transducer as claimed does not engage in the act of “entering” as it is “irreversibly coupled” to the distal end of the fiducial, as previously amended.  Second, the drawing does not label the transducer with respect to the fiducial/screw, but applicant confirms that the transducer is shown as the “light gray region” (remarks, p. 9), which is consistent with the examiner’s understanding of the figure and the light gray region/transducer is not shown to “extend[] interiorly of the skull,” contrary to applicant’s remarks on p. 9.  There is no evidence to support applicant’s allegation that the light gray region “extend[s] between the sides of the screw” in the region which is on the interior of the skull or the outer table of the skull.  
Applicant has invited the examiner to phone for an interview on p. 9 given that each of the objections are not resolved.  If applicant wishes to discuss alternative language, applicant may request an interview and it will be granted.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Applicant’s remarks on p. 10 with respect to the rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  As explained above, precedent established that applicant may not redefine a term which is repugnant or contrary to its accepted meaning.  Applicant therefore does not have support for what is claimed in view of the manner in which the transducer is depicted in the original filing with respect to the screw.
Applicant further submits on p. 10 that the transducer is “generally coupled” to the distal end.  However, it is in fact shown coupled to the proximal end, and is not on the distal end which extends interiorly of the patient’s skull.  Even granting that the transducer “can be coupled at one point on the fiducial and extend beyond that point, into or beyond a patient’s skull” (emphasis added), this is not actually shown or described, and it is unclear how the transducer (confirmed as the light gray portion of Fig. 1 by applicant’s earlier remarks) is simultaneously both where it is shown on the proximal end and be on the interior of the inner table of the skull.  Additionally, what could be true (corresponding to applicant’s “can” usage cited) does not guarantee that applicant originally contemplated it in this manner as there is no evidence to support this configuration.  The rejection under 35 U.S.C. 112 must be maintained.  While some of these features were previously set forth with respect to claim 16, the combination of features is now recited in the independent claims.  
Applicant’s cancellation of claim 16 referenced in the remarks on p. 10 renders each of the rejections raised against that claim moot and they are withdrawn.
Applicant’s remarks on pp. 11-13 with respect to the combination of Flint and Fotiadis et al. have been fully considered but they are not persuasive.  Applicant emphasizes language newly introduced to claims 1, 9 and 14: the transducer “extend[s] at least partially interiorly of the outer table of the patient’s skull but not interiorly of the inner table.”  This represents an intended placement of the device in use.  Applicant is directed to MPEP § 2114, subsection II, identifying that the manner of operating or using the device does not differentiate an apparatus claim from the prior art.  Even where the limitation is recited in method claim 14, it is not set forth as an active step of the method.  However, treating the limitation as if it rightfully receives full patentable weight does not even overcome Fotiadis’s disclosure at [0024], where “each transducer (4) is fixed onto or inside the bone (1).”  While the bone in Fotiadis is a generic bone, and is shown as what is assumed to be the femur (e.g., Fig. 6), the description “interiorly of the outer table [...] but not interiorly of the inner table,” indicates placement inside the skull bone.  Considering the totality of the teachings and Fotiadis as incorporated into Flint, where Flint specifically discusses the skull, this suggests placement in the manner recited.  
Applicant further submits that Flint is employed for a different purpose and references draining of the target site (remarks, p. 12).  This is immaterial to patentability for various reasons.  First, the transducer of the claims is used for the same purpose (namely, to image) as the imaging device in Flint.  Second, the claim recites “comprising” transitional phrasing which is open-ended and does not exclude additional or unrecited features.  See MPEP § 2111.03.  Third, applicant is arguing an intended use.  For each of these reasons, applicant’s remark against Flint are not persuasive.
Applicant is of the opinion that “one of ordinary skill in the art would not look to the use of the catheter (142) to arrive at the features [claimed] because the catheter is used in a different context from the claimed ultrasound transducer.”  First, catheter 142 of Flint was not cited in the rejection.  Second, catheter 142 is not excluded by the open-ended claim construction.  Third, the actual evidence relied upon in Flint is an ultrasound imaging transducer and screw which functions as a fiducial.  Fourth, the relevant consideration is whether the reference is analogous to the claimed invention, and the reference is squarely within applicant’s field of ultrasound imaging.  For each of these reasons, applicant’s remarks are not effective to overcome Flint’s teachings as applied.  
Applicant has additionally cited only one manner in which the transducer of Fotiadis is affixed to bone and characterizes this as “merely affixed to the surface as shown throughout the figures” (remarks, p. 12).  This is a mischaracterization of the totality of Fotiadis’s teachings, e.g., at [0024] where “each transducer (4) is fixed onto or inside the bone (1).”  
Applicant’s remaining remarks on pp. 12-13 argue each of the references relied upon individually without considering what their combined teachings suggest.  See MPEP § 2145(IV): “One cannot show nonobviousness by attacking references individually where rejections are based on combinations of references.”  For at least the foregoing reasons, the rejections are maintained as appropriate.
Applicant’s reply is not responsive to the double patenting issue raised.  The warning is still applies for the reasons previously indicated.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the transducer (i.e., the light gray area of Fig. 1, as confirmed by applicant in the reply dated 04 August 2022) coupled to the distal end of the fiducial in claims 1, 9 and 14, (2) the transducer “extending at least partially interiorly of the outer table of the patient’s skull, but not interiorly of the inner table” of claims 1, 9 and 14, and (3) the proximal end comprising a screw region in claim 2 must be shown or the feature(s) canceled from the claim(s).
All depictions show the distal end comprising the screw region and it appears that perhaps the distal end was intended in the claim.  This issue presents a corresponding objection to the specification to at least [0015] where the same feature is recited.  Applicant’s usage in describing and claiming is contrary to the art-accepted meaning of distal in the context of the device and one skilled reading the claim would be misled as to what is intended.  See In re Hill, 161 F.2d 367 (C.C.P.A. 1947), which states that “[w]hile applicant may be his or her own lexicographer, a term in a claim may not be given a meaning repugnant to the usual meaning of that term.”  No new matter should be entered with any amendments to the specification, and the original depictions of Fig. 1 support the screw region being at the distal end, with the proximal end comprising the head or external supporting structure of the fiducial.
All depictions additionally show what appears to be the transducer but is not labeled (which applicant’s statements confirm as the light gray region) as being on the proximal end of the fiducial and positioned at the exterior of the patient’s skull (Fig. 1), which has been corroborated by record evidence (Solar et al. ‘140 and Dixon et al. ‘271).  The ultrasound transducer is not shown as being coupled to the distal end but is rather coupled to the proximal end, in accordance with the annotated conventional directions regarding medical devices.

    PNG
    media_image1.png
    294
    304
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Each of claims 1, 9 and 14 set forth that the ultrasound transducer is irreversibly coupled to the distal end of the fiducial to which the claims are drawn.  The specification does not directly refer to the placement of the transducer with respect to either the proximal or distal end, or with respect to the outer surface of the fiducial; however, as depicted, the more lightly shaded structure of Fig. 1 which may correspond to the transducer but which is not labeled (confirmed by applicant’s statements in the reply dated 04 August 2022) is positioned at the proximal end.  There is no indication that the transducer “extend[s] at least partially interiorly of the outer table [...] but not interiorly of the inner table.”  This raises doubt as to whether applicant was in possession of the combination of features recited as of the time of filing and therefore introduces new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 8, 9, 10, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flint (US 2009/0306501) in view of Fotiadis et al. (US 2009/0131838).
Regarding claims 1-3, 6, 7, 9 and 14, Flint discloses an “ultrasound-enabled” fiducial 10 in the form of a metal guide and corresponding system, as in Figs. 1A-B, 4A-B, and 7A-D, which show various stages of placement with respect to the skull and usage with an ultrasound probe 80.  See also at least [0050], which discloses the variety of materials, inclusive of metals and plastics, as applicable to claim 6, each of which would be visualized with varying degrees of clarity under a number of diagnostic imaging modalities and therefore would function as a fiducial when used with any conventional imaging system which is not specifically part of the claimed system.  While in use, the base of the proximal end of the fiducial remains flush with the outer surface of the body, as in at least [0050] and [0055], and at most makes contact with the exterior surface of the outer table of the patient’s skull but does not traverse it by virtue of its larger diameter relative to the distal end, as shown in at least Figs. 7B-D.1  While the transducer associated with probe 80 is inserted into proximal cranial access path 40, the arrangement permits an ultrasound signal to bypass the outer table of the skull, as claimed.  The device additionally includes a screw region 26, as shown in the cited figures which “self-taps into a hole in the skull,” as in [0051], and relevant to claims 2 and 3.  The fiducial comprises a hollow shaft 19 between its proximal and distal ends, as shown in Figs. 7C-D, as relevant to claim 7.  At least a portion of the hollow shaft (receptacle stem) is contemplated as receiving a coupling gel, as in [0072], and relevant to claim 8.  Further, the shaft is structurally capable of housing a gel in use.
The citations presented with respect to claim 1 apply to independent claims 9 and 14 as corresponding structures, functions, and method steps of attaching to the patient’s skull by way of the self-tapping screw cited above which anchors the device to the skull.  See also [0066].  Additionally, while a processor is not expressly identified, the ultrasound images generated necessitate processing by an associated computer.  See generation of an ultrasound image in at least [0017], which requires transmission of at least one electrical signal to the associated transducer of probe 80 which in turn generates acoustic waves, as relevant to claim 15, converting that signal into acoustic waves, and receiving a reflected wave which is converted into an electrical signal by the transducer, in accordance with conventional transmit/receive ultrasonography.  The electrical signal is transformed into pixel values by the processor (“ultrasound data”) in order to generate the disclosed images.  The processor and identified functionality are therefore inherent to the sonographic image generation cited previously and additionally referenced in [0081]-[0082].
Further regarding claims 1, 9 and 14, the probe, while in position within lumen 19 is coupled, at least indirectly, to the outer surface of the distal end of the fiducial 10.  While Flint does not contemplate providing the ultrasound probe being “irreversibly coupled” as claimed, the courts have held that making elements integral, which is implied by this limitation, is an obvious feature absent any facts which support otherwise as it is “merely a matter of obvious engineering choice.”  See MPEP § 2144.04(V)(B).  Additionally, applicant’s specification confirms that there is no criticality or unexpected result given that the disclosure consistently identifies that the transducer can be “either permanently or reversibly” coupled, as in at least [0010] and [0060] in which alternatives are discussed but with no specific criticality for the irreversibly coupled embodiment.  Given that the level of ordinary skill in this art is high as it requires extensive mechanical and electrical engineering considerations, as well as knowledge of anatomical constraints, being either permanently or reversibly coupled would be within the purview of those ordinarily skilled.  Additionally, reversible or irreversible coupling represents a choice from a set of finite and predictable solutions, with each affording a reasonable expectation of success.  See MPEP § 2143(I)(E).  Those skilled generally understand that irreversible coupling affords advantages with respect to at least consistent axial alignment which would afford unobstructed focusing of the ultrasound transducer toward the target volume, for example.  One having ordinary skill therefore could have pursued the known potential solution of integrating the probe into the screw during its manufacturing, which aids in consistent axial alignment of the probe.  It therefore would have been obvious to those skilled to try manufacturing the ultrasound probe to be integral with the screw for these reasons.
To bolster the findings above and in the interest of expeditious prosecution, in the same field of anatomical screws, Fotiadis teaches a transducer piezoelectric element 10 which is irreversibly connected to or integral with an outer surface of a relatively distal portion of the screw (i.e., between the proximal-most end and the base of screw(s) 12, as shown in Fig. 6.  Prior to the effective filing date, it would have been obvious to those skilled to modify the fiducial 10 of Flint to include a transducer mounted to an outer surface of a relatively distal portion of the device, as shown in Fotiadis, in order to provide consistent placement of the imaging element with respect to the guide while the screw is in place, for example.
The arrangement of Fotiadis as incorporated into Flint includes a transducer which is capable of “extending at least partially interiorly of the outer table of the patient’s skull but not interiorly of the inner table.”  This represents an intended placement of the device of at least claims 1-13 in use.  Applicant is directed to MPEP § 2114, subsection II, identifying that the manner of operating or using the device does not differentiate an apparatus claim from the prior art.  Even where the limitation is recited in method claim 14, it is not set forth as an active step of the method.  With respect to direct evidence from Fotiadis, see [0024] where “each transducer (4) is fixed onto or inside the bone (1)” which directly indicates capability of use in the manner claimed.  While the bone in Fotiadis is a generic bone, and is shown as what is assumed to be the femur (e.g., Fig. 6), the description “interiorly of the outer table [...] but not interiorly of the inner table,” indicates placement inside the skull bone.  Considering the totality of the teachings and Fotiadis as incorporated into Flint, where Flint specifically discusses the skull, the evidence suggests placement in the manner recited.  
Regarding claim 10, a stream of ultrasound images is generated, as implied by “[...] until the sonographic image shows [...]” in [0083], which necessitates transmission and reception of multiple associated acoustic waves.  Generation and display of images (impliedly conveyed by visualizing the images in the previous citation) necessitates storage of data and constructed images in at least RAM.

Claims 4, 5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Flint and Fotiadis et al., as applied to claims 1, 14 and 15, and further in view of Nita (US 2012/0078140).
Regarding claims 4 and 5, the modified system and method of Flint includes all features of the invention as substantially claimed, as detailed above, but does not explicitly detail that the fiducial/guide 10 is both radiopaque and MR compatible, nor are the specific materials of claim 5 disclosed; however, in the same field of guide devices in combination with imaging probes, Nita teaches guide device 10 shown in at least Fig. 1 which is placed adjacent to a bore in a patient’s skull to guide access of an ultrasound device which optionally includes a camera, as in [0067]-[0068] and [0034] for the embodiment having the camera.  Nita further teaches “monitoring via any suitable visualization apparatus” including CT, MRI, as in [0031].  The materials cited from Flint’s device necessarily have a degree of radiopacity, but the specific materials of claim 5 are not recited; however, Nita teaches use of at least titanium alloys in [0094], [0096].  It would have been obvious to those skilled to further modify the device of Flint to be compatible with various external diagnostic imaging modalities, by incorporating, for example, paramagnetic titanium in order to aid in visually tracking the location of an inserted instrument under a variety of imaging modalities, as taught by Nita in [0031].
Regarding claim 19, the modified method of Flint includes all features of the invention, as substantially claimed in claims 14 and 15, but is not specific to exploiting Doppler ultrasound with the cited ultrasound transducer.  However, in the same field of guide devices in combination with imaging probes, Nita teaches use of transcranial Doppler with microbubbles which serve as a contrast agent, as in [0007], where high frequency, low intensity ultrasound is delivered through a small window in the skull, such as that intended in use of the device of Flint.  It would have been obvious to one ordinarily skilled to exploit Doppler ultrasound in order to evaluate flow or visualize clots, as taught by Nita in the cited passage.

Claims 11-13, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flint in view of Fotiadis et al., as applied to claims 9, 10 and 14, and further in view of Sundar et al. (US 2009/0318935).
Regarding claims 11, 12 and 17, anatomical landmarks are identified in Flint in the form of at least the cerebral ventricles within images/from image data, as in [0003] where images are exploited to “establish a trajectory and distance for introduction of a device [surgical instrument] to a site in the brain.”  See also [0012] in which the distance “along the trajectory to the site is determined with reference to the image.”  An alignment axis is impliedly determined by computer, as described in [0081]-[0082] with respect to Figs. 8B and 9, where computation related to the geometry of the device with respect to the anatomical target is implied.  Additionally, “sonographically measur[ing]” the distance of the probe tip to the target anatomy in [0087] implies computation.  See also [0096] in which distances “toward and into the target site [are] determined by correlation with the distance from the probe tip to the site, as measured during the imaging procedure.”  Differences are ascertained by comparing the trajectory with the “optimal trajectory” and distances to the site are determined in [0081].  An optimal trajectory is ascertained from these distances, as in [0097].  See also “confirm[ing] that the selected trajectory is optimal” in [0086]-[0087] which implies a comparison of at least one trajectory with the optimal trajectory.  As multiple target sites are disclosed (e.g., the temporal horn of the lateral ventricle “or other intracranial targets” in [0022]), the implied associated computer would be configured to determine multiple distances.
Further regarding claims 11, 12 and 17, since Flint as modified does not explicitly identify executing these processes by computer, Sundar is relied upon to establish what was conventional within the art prior to applicant’s effective filing date.  In the same field of cranial guide devices visible under at least one imaging modality and provided in combination with an ultrasound probe, Sundar teaches identifying within multiple images, by processor(s), anatomical landmarks (i.e., an anatomical target) by “real time position of the tool and target” which are exploited in making adjustments to the computed angle of approach of the tool, as in [0063].  Computer hardware is also used to “provide information of the deviation of the tool from the specified trajectory and when the actual trajectory deviates from the specified trajectory” in [0067].  Trajectory information “consists of positions, velocities and accelerations” based on the real-time images/image data, as in [0063], which implies real time evaluation of relative distances or displacements.  It would have been obvious to those skilled to modify the trajectory/distance information determined in Flint to be executed mathematically by a processor based on real time images/data in order to provide “real time automatic adjustment of the tool location and trajectory,” as taught by Sundar in [0065].
Regarding claims 13 and 18, Sundar additionally teaches sounding an alarm or providing tactile feedback “when the actual trajectory deviates from the specified trajectory” which is necessarily based on a mathematical comparison to a standard or threshold and impliedly conveys that the smallest detectable difference which registers as a deviation is the threshold.  See [0067].  The braking or automated holding of the device in position will be perceived as a tactile sensation if a practitioner were holding the device in use.  It would have been obvious to those skilled to sound an alarm or provide feedback regarding unintended movement of the device, as taught by Sundar, in order to indicate to the clinician that a correction is necessary and/or being automatically executed.  

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  The identification within image data is equivalent to identification within an image, as the image is reduced to pixel values to perform any identification or calculation by a processor.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	












    
        
            
    

    
        1 Note that the terms “distal” and “proximal” are used herein consistent with how they are conventionally defined (e.g., proximal being widely accepted as “situated near the center of the body or point of attachment”).